DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
2.	Applicant’s amendments submitted on 4/21/22 have been received. Claims 1, 2, 4, 5, and 9-11 have been amended.  Claim 12 is new. Claims 3 and 6-8 have been cancelled.
Claim Objections
3.	The objections to claims 1-7 are withdrawn because the Applicant amended the claims.
4.	Claim 1 is objected to because of the following informalities:  the limitation “ optionally a gelable polymer and/or a gelable prepolymer selected from poly(ethylene oxide), poly(ethylene glycol), poly(vinylidene fluoride), polyvinyl chloride, polystyrene, polyacrylonitrile, poly(vinyl acetate), polyvinylpyrrolidone, poly(divinyl sulfide), poly(trimethylene carbonate), poly(methyl methacrylate), poly(ethylene glycol dimethacrylate), polyoxypropylene, polydimethylsiloxane, prepolymer thereof, copolymer thereof, and mixtures thereof” is improper alternative claiming. Alternative claiming may be set forth as "a material (or at least one material) selected from the group consisting of A, B, and C" or "wherein the material is (or is at least one of) A, B, or C" see MPEP 2173.05(h). For the purpose of this Office Action, the limitation has been interpreted as “ optionally a gelable polymer and/or a gelable prepolymer selected from poly(ethylene oxide), poly(ethylene glycol), poly(vinylidene fluoride), polyvinyl chloride, polystyrene, polyacrylonitrile, poly(vinyl acetate), polyvinylpyrrolidone, poly(divinyl sulfide), poly(trimethylene carbonate), poly(methyl methacrylate), poly(ethylene glycol dimethacrylate), polyoxypropylene, polydimethylsiloxane, prepolymer thereof, copolymer thereof, or mixtures thereof”.  Appropriate correction is required.
5.	Claim 5 is objected to because of the following informalities:  the limitation “the polybasic acid  that are substituted or unsubstituted, selected from one or more of oxalic acid, malonic acid, succinic acid, butenedioic acid, glutaric acid, adipic acid, pimelic acid, suberic acid, sebacic acid, azelaic acid, and tricarballylic acid, and the substituents are one or more selected from alkyl, cycloalkyl, aryl, hydroxy, amino, ester, halogen, acyl, aldehyde, thiol, and alkoxy, and the acid anhydrides are substituted or unsubstituted, selected from one or more of oxalic anhydride, malonic anhydride, succinic anhydride, maleic anhydride, glutaric anhydride, adipic anhydride, pimelic anhydride, sebacic anhydride, azelaic anhydride, hexahydrophthalic anhydride and the substituents are one or more selected from alkyl, cycloalkyl, aryl, hydroxy, amino, ester, halogen, acyl, aldehyde, thiol, and alkoxy” is improper alternative claiming. Alternative claiming may be set forth as "a material (or at least one material) selected from the group consisting of A, B, and C" or "wherein the material is (or is at least one of) A, B, or C" see MPEP 2173.05(h). For the purpose of this Office Action, the limitation has been interpreted as “the polybasic acid  that are substituted or unsubstituted, selected from one or more of oxalic acid, malonic acid, succinic acid, butenedioic acid, glutaric acid, adipic acid, pimelic acid, suberic acid, sebacic acid, azelaic acid, or tricarballylic acid, and the substituents are one or more selected from alkyl, cycloalkyl, aryl, hydroxy, amino, ester, halogen, acyl, aldehyde, thiol, or alkoxy, and the acid anhydrides are substituted or unsubstituted, selected from one or more of oxalic anhydride, malonic anhydride, succinic anhydride, maleic anhydride, glutaric anhydride, adipic anhydride, pimelic anhydride, sebacic anhydride, azelaic anhydride, or hexahydrophthalic anhydride and the substituents are one or more selected from alkyl, cycloalkyl, aryl, hydroxy, amino, ester, halogen, acyl, aldehyde, thiol, or alkoxy”.   Appropriate correction is required.
6.	Claim 11 is objected to because of the following informalities:  the limitation “selected from a lithium-ion battery, a lithium-sulfur battery, and lithium-air battery” in lines 2-3  is improper alternative claiming. Alternative claiming may be set forth as "a material (or at least one material) selected from the group consisting of A, B, and C" or "wherein the material is (or is at least one of) A, B, or C" see MPEP 2173.05(h). For the purpose of this Office Action, the limitation has been interpreted as “selected from a lithium-ion battery, a lithium-sulfur battery, or lithium-air battery”.  Appropriate correction is required.
7.	Claim 12 is objected to because of the following informalities:  the limitation “ selected from ethylene glycol dimethyl ether, ethylene glycol diethyl ether, ethylene glycol methyl ethyl ether, 1,4-butanediol dimethyl ether, 1,4-butanediol diethyl ether, 1,4-butanediol methyl ethyl ether, and mixtures thereof” is improper alternative claiming. Alternative claiming may be set forth as "a material (or at least one material) selected from the group consisting of A, B, and C" or "wherein the material is (or is at least one of) A, B, or C" see MPEP 2173.05(h). For the purpose of this Office Action, the limitation has been interpreted as “ selected from ethylene glycol dimethyl ether, ethylene glycol diethyl ether, ethylene glycol methyl ethyl ether, 1,4-butanediol dimethyl ether, 1,4-butanediol diethyl ether, 1,4-butanediol methyl ethyl ether, or mixtures thereof”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
8.	The rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, on claims 1-11 is withdrawn because the Applicant amended the claims.
9.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

10.	Claims 1 and 2, 4, 5, 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
11.	Claim 1 recites the limitation "the optional gelable polymeric component" in line 27.  There is insufficient antecedent basis for this limitation in the claim.   For the purpose of this Office Action, the limitation has been interpreted as "the optional gelable polymer and/or gelable prepolymer" as there is antecedent basis.
12.	Claims 2, 4, 5, and 9-12 are rejected as depending from claim 1.
13.	Claim 5 recites the limitation "the polybasic acid" in line 19.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of this Office Action the limitation has been interpreted as "the polybasic acids" as there is antecedent basis.
14.	Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 10 recites “the electrolyte is the gel electrolyte or a solid electrolyte” in lines 1-2.  It is not clear whether the solid electrolyte is the same or different solid electrolyte from claims 1 and 9 from which it depends.  For the purpose of this Office Action, the limitation has been interpreted as recites “the electrolyte is the gel electrolyte or the solid electrolyte”.
Claim Rejections - 35 USC § 103
15.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
16.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
17.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
18.	Claims 1, 2, 4-5, and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US2016/0079641) in view of NIH https://pubchem.ncbi.nlm.nih.gov/compound/1_3-Dioxolane.
Regarding claim 1, Kim discloses   an electrolyte produced by gelation of a gelable system([0047], [0058]), wherein the gelable system comprises:  a lithium salt([0056]);
an ether compound comprising at least one cyclic ether compound and optionally a straight- chain ether compound([0056], [0070]-[0071]); optionally inorganic nanoparticles ([0056]); and
optionally a gelable polymer and/or a gelable prepolymer ([0056]); wherein:
the electrolyte is a gel electrolyte([0056]), and, on a basis of mass fraction in the gelable system, the lithium salt is 0.14 wt % to 22.2 wt % (see Calculation A) which overlaps the claim range of
greater than or equal to 2 wt% and less than or equal to  20 wt%, and the cyclic ether compound  is 77.8 wt% to 99.86 wt % (Calculation A) which overlaps the claim range of more than or equal to  80 wt% and less than or equal to 98 wt%, thus reading on the limitation.
			Calculation A
A concentration of the lithium salt may be in a range of 0.01 M to about 2M ([0081])
For example,  lithium salt is LiPF6 ([0080]) and ether based solvent is dioxolane ([0072])
Molecular weight LiPF6 is 151.9 g/mol; Density dioxolane is 1.06 g/mL (page 6, NIH)
Calculating for concentration of 2M:   (151.9 g/mol) x 2 moles = 303.8 g LiPF6
	(1.06 g/mL) x (1mL/0.001L) = 1060 g dioxolane
	(303.8 g LiPF6) / ( 303.8 g LiPF6 + 1060 g dioxolane) * 100% = 22.2 % LiPF6
	(1060 g dioxolane) / ( 303.8 g LiPF6 + 1060 g dioxolane) * 100% = 77.8 % dioxolane
	Calculating for concentration of 0.01M: (151.9 g/mol) x 0.01 moles = 1.5 g LiPF6
(1.5 g LiPF6) / ( 1.5 g LiPF6 + 1060 g dioxolane) * 100% = 0.14 % LiPF6
	(1060 g dioxolane) / ( 1.5 g LiPF6 + 1060 g dioxolane) * 100% = 99.86 % dioxolane
	Kim is explicitly silent to the claimed ranges however “in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.
Regarding claim 2, Kim discloses all of the claim limitations as set forth above. Kim further discloses  the gelable system contains no the optional gelable polymer and/or a gelable prepolymer([0056]). 
Regarding claim 4, Kim discloses all of the claim limitations as set forth above. Kim further discloses in the gelable system, the cyclic ether compound is selected from 
    PNG
    media_image1.png
    71
    56
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    50
    123
    media_image2.png
    Greyscale
([0072]).
Regarding claim 5, Kim discloses all of the claim limitations as set forth above. Kim further discloses  in the gelable system, the lithium salt is one or more selected from the group consisting of lithium hexafluorophosphate, lithium tetrafluoroborate, lithium hexafluoroarsenate, lithium perchlorate, lithium trifluoromethanesulfonate, lithium perfluorobutanesulfonate, lithium bis(trifluoromethanesulfonyl)imide, lithium bis(fluorosulfonyl)imide, lithium aluminate, lithium chloroaluminate, lithium fluorosulfonimide, lithium chloride and lithium iodide([0080]).
Regarding claim 9, Kim discloses all of the claim limitations as set forth above. Kim further discloses a lithium battery([0105]), wherein, the lithium battery comprises comprising the electrolyte according to claim  1([0104]).
Regarding claim 10, Kim discloses all of the claim limitations as set forth above. Kim further discloses  the electrolyte is the gel electrolyte ([0104]).
Regarding claim 11, Kim discloses all of the claim limitations as set forth above. Kim further discloses a  lithium-ion battery,  or lithium-air battery([0105]). 
Regarding claim 12, Kim discloses all of the claim limitations as set forth above. Kim further discloses  in the gelable system, the optional straight-chain ether compound is selected from ethylene glycol dimethyl ether, ethylene glycol diethyl ether, ethylene glycol methyl ethyl ether, 1,4-butanediol dimethyl ether, 1,4-butanediol diethyl ether, 1,4-butanediol methyl ethyl ether, or mixtures thereof([0072]).
Response to Arguments
19.	Applicant’s arguments with respect to claim(s) 1-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489. The examiner can normally be reached 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724